DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  More specifically, claims 7-22 are directed to the mental process (i.e. abstract idea) of collecting and processing health data and presenting results of that processing, without significantly more.
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.

Here, all of Applicant’s claims are clearly directed to either a process (i.e. “method”) or to a machine (e.g. “system,” “non-transitory computer readable medium”) and there is no self-evident eligibility, thus the analysis of Step 1 (YES) concludes with proceeding to Step 2A.
It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Concerning Revised Step 2A, Prong One
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally (e.g. by a doctor or other user), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). As discussed in MPEP § 2106.04(a)(2)(III), the “mental process” category of abstract ideas applies both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally (or with pen and paper), but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

It must be considered that the fundamental data collection and processing steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. Applicant’s invention is essentially a computer-implemented automation of an otherwise mental diagnostic process. There is no “improvement” to the technology being used because, in fact, Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/comparisons, etc. Applicant’s invention does not result in improved performance of the sensors, the processing circuitry, etc.
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting and outputting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))


input unit, sensor
controller, display controller, data output controller
bed, mattress
non-transitory computer readable medium
The Examiner takes official notice that all of the items listed above were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts for the same purposes being claimed here. Additionally, numerous examples of the generic devices listed above can be seen in the art cited with this action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
normally" in claims 10 and 20 is a relative term which renders the claim indefinite.  The term "normally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what aspect(s) or conditions of the data and/or the acquisition of the data need to be satisfied in order for it to be considered “normal” in the context of this claimed limitation, and thus the term renders these claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11, 13-14, 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2014/0276227 to Perez (hereinafter “Perez”).
	Regarding Claims 7 and 22, Perez teaches:
(see e.g. acoustic matcher 523 which receives biological signal 508 in FIG. 5A; see Para. [0057]); 
a controller (see generally snore detector 522 in FIG. 5A; also see motion analyzer 546 and window determinator 542) configured to acquire biological information of the patient based on the biological signal (see Paras. [0057]-[0059]), to determine whether or not the biological information is accurate in a first time period based on whether the patient is sleeping, in the first period, and to change handling of the biological signal or the biological information in accordance with whether or not the biological information is accurate in a first time period (see e.g. Paras. [0058]-[0059], particularly “In some embodiments, different ranges of motion can be associated (e.g., empirically or by prediction) with different stages of sleep. As such, motion analyzer 546 can determine one or more stages of sleep, and then can determine the validity of a sound as a snoring sound based on the level or amount of motion detected by motion sensor 555, which can be disposed in a wearable device. In other embodiments, a timer 545 is configured to facilitate a window during which snoring sound data is validated based on approximate reoccurring times in one or more sleep cycles when snoring is likely to occur” in Para. [0059]).

	Regarding Claim 8, see e.g. “at least within a range of tolerance (e.g., up to 40% deviation from what is expected, for at least one criterion, such as amplitude). The range of tolerance represents allowable deviation of snoring sounds from criteria for data 527 

	Regarding Claims 9-11, see Paras. [0058]-[0059] of Perez, particularly the discussion of the “window determinator” 542.

	Regarding Claims 13-14 and 16, see e.g. “snore indicator 540 generates an indication of a snoring condition during a "window" (i.e., a window of validity) of a sleep cycle in which snoring sounds are likely, thereby filtering out sounds that are not likely snoring sounds” in Para. [0058] and “As such, motion analyzer 546 can determine one or more stages of sleep, and then can determine the validity of a sound as a snoring sound based on the level or amount of motion detected by motion sensor 555, which can be disposed in a wearable device. In other embodiments, a timer 545 is configured to facilitate a window during which snoring sound data is validated based on approximate reoccurring times in one or more sleep cycles when snoring is likely to occur. Given the above-described functionality, window determinator 542 is configured to validate snoring indication data provided by snore indicator 540 via path 541 to snore manager 524. As such, window determinator 542 can validate sounds and acoustic signals as snoring sounds based on data generated by one or more of a user characterizer 544, a timer 545, and/or a motion analyzer 546” in Para. [0059] and “window determinator is configured to generate a window 561 during at least deep sleep durations 1555 in which to validate that snoring sounds 580, such .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of US 2016/0081615 to Chen (hereinafter “Chen”).
Regarding Claims 8 and 18, Perez is considered to anticipate these claims as explained above. However, in the interest of being thorough, another reference, Chen, teaches a similar sleep detection device in which a biological signal is measured to evaluate whether the user is asleep, and specifically the variation of the signal is compared to a variation threshold and a sleep state is determined if the variation is under the threshold (see e.g. Para. 9 of Chen). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perez to further specifically calculate the variation of the biological signal and compare it to a threshold to determine whether the user is asleep, as taught in Chen, because Chen teaches that this is a suitable way to distinguish between signal variations which are likely seen during sleep versus signal variations which are more likely to indicate an awake state. 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of US 2015/0106124 A1 to Cosentino et al. (hereinafter “Cosentino”).
Regarding Claims 12 and 15, Perez teaches the device of claim 7 as discussed above, but fails to specifically teach that the biological data is displayed irrespective of the determination result and that the display controller displays the data in different ways depending on whether or not the data was determined to be accurate.
Another reference, Cosentino, teaches a diagnostic device in which the accuracy of the data is determined, and instead of only displaying the more accurate data (which (see e.g. Para. [0074] of Cosentino). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s filing date to modify Perez to specifically display all of the data (i.e. both the more and less accurate data, or rather the validated and non-validated data) because it would advantageously allow a human viewer to see all of the data and make conclusions that might not be possibly by a processor alone, and furthermore to display the data differently as it would help a human viewer quickly distinguish between the validated and non-validated data.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of US 2007/0118054 A1 to Pinhas et al. (hereinafter “Pinhas”).
	Regarding Claim 17, Perez teaches the device of claim 7 discussed above (which shares many limitations with claim 17), but fails to specifically teach a bed, a mattress, and that the sensor configured to detect the biological signal is between the bed and mattress.
	Another reference, Pinhas, teaches a sleep diagnostic device including a bed and mattress (see e.g. FIG. 1) including various sensors between the bed and mattress including sound and motion sensors (see e.g. “system 10 comprises another type of sensor, such as an acoustic sensor attached or directed at the subject's face, neck, chest, and/or back or placed under the mattress” in Para. 176, “the acoustic sensor 110 is implemented with a membrane such as that usually present in a stethoscope in order to efficiently sense the audio signal. This membrane can be placed under a mattress, mattress pad or mattress cover” in Para. 204, motion sensor 30 is implemented as an accelerometer that is mounted on the body of subject 12, implanted in the body, or in a contact-less manner under the mattress, mattress pad, mattress cover, or in the pillow” in Para. 340; also see e.g. Paras. 379, 428, 430, 439 and 443). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to modify Perez to further include a bed and mattress with sensors positioned between the bed and mattress, as taught by Pinhas, because Perez is concerned with analyzing data during sleep which ordinary occurs on a bed, and the positioning of the sensors under the mattress as in Pinhas advantageously ensures that the sensors are properly and consistently positioned relative to the subject who is sleeping on the mattress.

	Regarding Claim 18, see e.g. “at least within a range of tolerance (e.g., up to 40% deviation from what is expected, for at least one criterion, such as amplitude). The range of tolerance represents allowable deviation of snoring sounds from criteria for data 527 representing snoring sound profiles, while still indicating a snoring condition is present” in Para. [0058] of Perez.

Regarding Claims 19-21, see Paras. [0058]-[0059] of Perez, particularly the discussion of the “window determinator” 542.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Izumi ‘282: see FIG. 1, Paras. 28, 31, 33;
Dusanter ‘852: see FIG. 1, Para. 74;
Ozaki ‘917: see FIG. 1, Paras. 18, 40, 42;
Hiei ‘118: see FIG. 1, Paras. 12, 14, 18, 21;
Iwawaki ‘916: see Paras. 145, 158;
Singh ‘474: see Para. 24;
Kanamori ‘069: see Para. 81;
Sackner ‘425: see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Thursday, May 27, 2021